MEMORANDUM **
Luis Arnez-Sucasaca, a native and citizen of Bolivia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Arnez-Sucasaca’s motion to reopen because the motion was supported only by general articles related to political unrest in Bolivia and provided no information relating specifically to Arnez-Sucasaca. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (holding that evidence introduced in support of motion to reopen was “too general” to demonstrate well-founded fear of future persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.